UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7375


ROBERT LEE FOSTER,

                  Plaintiff – Appellant,

             v.

DERHAM COLE, Judge; ALEX STAVELY, Prosecutor; WILLIAMS
MCPHERSON, Attorney of PD Office; DANIEL K. SWAD, Sheriff
Officer; J. L. HALL, Officer; BRADFORD JAMES, Officer;
MYLNER BEACH, Officer; ASHLEY C. HARRIS, Officer,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:09-cv-00452-PMD)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Lee Foster appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See Foster v. Cole, No. 3:09-cv-00452-

PMD (D.S.C. June 30, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                     2